Citation Nr: 0508396	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-03 375A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Stephen D. Scavuzzo, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 until 
May 1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a March 2001 rating 
decision of the Washington, DC Regional Office (RO) that 
declined to reopen the claim of service connection for 
schizophrenia, paranoid type.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 3, 1956 to May 21, 1957.

2.  On April 6, 2004, a letter was received from the 
veteran's representative that the veteran died in October 
2002.  

3.  Documentation from the Social Security Administration 
confirms that the veteran died on October [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  The record contains a letter from his representative 
stating that he died in October 2002.  The Board subsequently 
attempted to obtain a copy of the death certificate from the 
RO, but was told that none was on file.  The VARO system does 
confirm the veteran's death from a Social Security record 
showing that he died on October [redacted], 2002.  In light of the 
above, the Board finds that these documents provide 
sufficient verification of the veteran's demise.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


